DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 1st, 2022 has been entered. Claims 1, 5, 7 and 8 have been amended. Claim 4 has been canceled. Claims 1-3 and 5-10 remain pending. Applicant’s amendments to the claims and specification overcome each objection previously set forth in the Non-Final Office Action mailed November 1st, 2021.  
Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended to include claim limitations reciting the configuration of a straight slideway which extends beyond the horizontal coverage of the upper top plate, where a portion of the straight slideway is vertically aligned with the feeding slideway, as previously included in claim 4. The searched prior art commonly showed a feeding slideway which fed material down the center of a spiral slideway, therefore it was not common to include an upper top plate. Additionally, a straight slideway extending beyond the horizontal coverage of an upper top plate was not seen in the searched prior art. 
Claims 2-3 and 5-10 are allowed as they are dependent upon claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                      

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653